Citation Nr: 1218765	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for residuals of an injury to the left hand and fingers, including scars.

3.  Entitlement to service connection for the residuals of a left wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1986.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as part of the California National Guard from 1991 to 2004; however, the only period of this service that was verified by the RO was in May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

Following the Veteran's appearance at a hearing before the undersigned Veterans Law Judge at the RO in July 2010, the Board remanded the issues on appeal for further development of the record in October 2010.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of service connection for residuals of a left wrist injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran's obstructive sleep apnea has been shown, at least as likely as not, to be related to his period of military service. 

3.  The Veteran's left hand residual disability has been shown, at least as likely as not, to be related to his period of military service. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, a disability manifested by obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, a residual disability manifested by scar, tip of the left 3rd and 4th fingers was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of this claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

I.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

II.  Analysis

The Board notes, initially, that it appears that the Veteran's service treatment records associated with his period of service in the National Guard are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

A.  Obstructive Sleep Apnea

The Veteran contends that his currently diagnosed obstructive sleep apnea is causally related to his military service, specifically his period of service in the National Guard.  A November 2004 statement from a member of the Veteran's Reserve unit indicates that it was readily apparent to members of the Veteran's unit that he had a sleeping disorder.  His sleep disorder disrupted their sleep and they made several complaints related thereto.  A November 2010 statement from a member of the Veteran's unit seems to indicate that the Veteran used a CPAP machine at night.  The statement also indicates that the Veteran was medically discharged from National Guard service due to his sleep apnea.

Pursuant to the October 2010 Board remand, the Veteran underwent VA examination in December 2010.  On objective examination, the diagnosis was obstructive sleep apnea, treated with CPAP.  The examiner opined that given the fact that the Veteran was on Army reserve status when the sleep apnea was diagnosed, it was most likely caused by or a result of service; the examiner opined that the Veteran's asthma did not cause or aggravate the sleep apnea.  In this regard, the examiner explained that asthma was an inflammation/spasm condition of the middle/lower airways (bronchi/lungs), whereas obstructive sleep apnea was due to upper airways (nasal/oral) resistance; therefore, they were unrelated disorders.

Given its review of the record, taking into account the heightened duty in light of the missing Reserve service treatment records, the Board finds the evidence to be in relative equipoise in showing that the Veteran's obstructive sleep apnea as likely as not onset during or as a result of his period of Reserve service.  In this regard, the Veteran contends and members of his unit confirm that he had a sleeping disorder during his Reserve service.  They are competent to provide evidence of visible symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, in the December 2010 VA examination report, the examiner opined that given the fact that the Veteran was on Army reserve status when the sleep apnea was diagnosed, it was most likely caused by or a result of service.  The examiner is certainly competent to offer an opinion regarding medical causation.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).

Resolving reasonable doubt in the appellant's favor, service connection for obstructive sleep apnea is warranted.

B.  Residuals of left hand injury, including scars

The Veteran alleges that he has residual disability of the left hand as a result of injury sustained to the fingers on his left hand that occurred while he was performing his National Guard duties.  His claims file contains a copy of a medical record that showed that he injured the third and fourth fingers of his left hand while getting out of a military vehicle while performing ACDUTRA in February 2002.

Pursuant to the October 2010 Board remand, the Veteran underwent VA examination in December 2010.  On objective examination, the diagnosis was scar, tip of the left 3rd and 4th fingers; however, an opinion as to the etiology of this disorder was not offered.

Given its review of the record, in view of the nature of the in-service left hand injury and current left hand disability (scar, tip of the left 3rd and 4th fingers), the Board finds the evidence to be in relative equipoise in showing that the scar, tip of the left 3rd and 4th fingers as likely as not onset during or as a result of his period of Reserve service.

To that end, the Veteran alleges that he has current residual disability of the left hand causally related to his period of Reserve service; claims file review reflects that he sustained injury to his left hand during his period of Reserve service; and, the December 2010 VA examination report confirms a diagnosis of current disability (scar, tip of the left 3rd and 4th fingers).   Thus, the Board finds that the evidence is essentially in equipoise in showing current disability causally related to his period of service.  In such cases, reasonable doubt is resolved in the appellant's favor, warranting allowance of service connection in this regard.


ORDER

Service connection for obstructive sleep apnea is granted.  

Service connection for residuals of an injury to the left hand and fingers, including scars is granted.


REMAND

Taking into account the heightened duty in light of the missing Reserve service treatment records, the Board finds that the Veteran should be afforded a VA examination in order to determine whether he currently has any residual of a left wrist injury that was aggravated during his period of Reserve service.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that the claims file reflects that the Veteran sustained two work-related injuries to his left wrist in the course of his civilian occupation for which he is receiving worker's compensation benefits.   Additionally, his claims file contains records indicating that, at various times, he was placed on profiles by the National Guard due to his wrist problems.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  This letter should reflect all appropriate regulatory and legal guidance.  See 38 C.F.R. § 3.310(a),(b) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for residuals of a left wrist injury.  After the Veteran has signed the appropriate releases, previously unidentified and other outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should also be afforded a VA examination by the appropriate examiner to determine, if possible, the etiology of his residuals of left wrist injury.  His claims folder must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to diagnose any left wrist residual disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed left wrist injury residuals was aggravated (i.e., worsened beyond its natural progression) during the Veteran's period of Reserve service.  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


